                                                                          lSDC-SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRO~ICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             noc #: _ _ _ _-,.----,----:--
                                                                          n \TE FILED: 1. / Jj i I ( lq
 JASON WINTERS,
                                                                                --
                                                                        ,---.....
                                 Plaintiff,

                          V.                                        19-CV-7271 (RA)

 WARDEN K. SMALLS, WARDEN                                                ORDER
 SHERMA DUNBAR, CITY OF NEW
 YORK,

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

         As discussed during today's conference, Plaintiff shall file an amended complaint no later

than December 23, 2019. Defendants shall respond to the amended complaint no later than January

23, 2020. In the event that Defendants respond to the amended complaint by filing a motion to

dismiss, Plaintiff may file an opposition brief by February 20, and Defendants may file a reply by

March 11.

         The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

SO ORDERED.
Dated:      November 21, 2019
            New York, New York

                                                    Ronni         s
                                                    United States District Judge
